DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 
The amendments and arguments presented in the papers filed 2/17/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 9/28/2021 listed below have been reconsidered as indicated:
a)	Any objections and/or rejections of claims 8, 10 and 18-21 are rendered moot by the cancellation of the claims and are withdrawn as such.

b)	The objection of the abstract is withdrawn in view of the amended abstract.

c)	The rejection of claim 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

d)	The rejection of claims 1-9, 11-13 and 18-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,577,661 B2; claim 10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,577,661 B2 in view of Dartmann (WO 2011/120984 A1); claims 1-9, 11-13 and 18-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,851,427 B2; and claim 10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,851,427 B2 in view of Dartmann (WO 2011/120984 A1), are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 3/26/2021 is acknowledged.
New claim 22 is included with the claims of elected Group I.

Claim Objections
The following objections have been maintained.
Claim 4 is objected to because of the following informalities:  the claim recites “is a the reference value constant” in line 5, which is a typographical error.
Appropriate correction is required.

The following are new objections to the claims.
Claim 1 is objected to because of the following informalities:  the claim recites “value for each of the set of at least 4 genes” starting in line 7, rather than “value for each of the genes of the set of at least 4 genes”.
Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the claim recites “the RNA expression level values” in line 1 of step (b), rather than “the non-normalized RNA expression values” or “the RNA expression levels”.
Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the claim recites “the patient” in line 2 of step (c), rather than “the breast cancer patient”.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the claim recites “the expression level values” starting in line 1, rather than “the non-normalized RNA expression values” or “the RNA expression levels”.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  the claim recites “the RNA expression level values” starting in line 1, rather than “the non-normalized RNA expression values” or “the RNA expression levels”.
Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  the claim recites “RNA expression value id derived” which appears to be a typographical error.
Appropriate correction is required.

Claim Interpretation
	Claim 5 further limits claim 1 by stating the “breast cancer patient has previously received endocrine therapy”. The scope of the patients subjected to claim 5 is narrower than the subject of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-7, 9, 12-13 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. 
	The following are modified rejections addressing the amendments to the claims.
	The claim(s) recite(s) numerous judicial exceptions as detailed below.
	Claim 1 recites “obtaining a Ct (cycle threshold) value for each of the set of at least 4 genes from the PCR-based method”, which is an abstract idea that may be mentally performed. For example, reading Ct values from a computer screen or data print out is encompassed by the step.
	Claim 1 recites “establishing a non-normalized RNA expression value for each gene”, which is an abstract idea that may be mentally performed. For example, merely selecting a value as a non-normalized RNA expression value is encompassed by the step. It is further noted the claim does not require any relationship between the obtained Ct value for each of the genes and the non-normalized RNA expression values.
	Claim 1 recites “obtaining a combined score” which is accomplished by “combining the RNA expression level values for the at least 4 genes”. Both steps are abstract ideas that may be mentally performed. Both steps are also abstract ideas as they encompass mathematical concepts, such as the simple addition of 4 values or the equations specified in dependent claim 4.
	Claim 1 recites a natural phenomenon which is the relationship between the RNA expression level determined for at least 4 of the recited genes that serve as the basis for the combined score and an indicating a measure of risk of metastasis, recurrence, death or a combination thereof for the patient.
	Claim 4 recites formulas to be used in the step of combining the expression level values. The formulas are explicitly mathematical concepts.
	Claim 6 recites a high combined score indicates a risk of developing breast cancer recurrence or a risk of cancer-related death, which further describes the natural phenomenon of claim 1.
	Claims 12 and 13 further limit claim 1 by requiring a step of determining a nodal status of the breast cancer patient and assigning a numerical value to the nodal status. Claim 13 further describes the numerical value. The claims encompass abstract ideas that can be performed mentally by reviewing a patient’s chart and converting the status to a numerical value.
	Claim 22 describes a mathematical concept for deriving the non-normalized RNA expression value of claim 1.
	The above judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. It is noted a judicial exception cannot integrate itself. The claims add insignificant extra-solution activity to the above judicial exceptions, for example by requiring data gathering using pre-existing technologies.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because broadly the claims do not add any limitations beyond judicial exceptions. The assays and techniques encompassed by the additional step of “determining RNA expression”, are well-understood, routine and conventional as acknowledged by the instant specification (para. 35, 37 and 38). The instant specification further describes that determining the expression level of the recited genes were known in the field and the basis for an ENDOPREDICT score (para. 3, 28, 44, 60, 62 and 71).
	A claim is not directed to a judicial exception by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.
	One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, arguments may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim. 

Response to the traversal of the 101 rejections
	The Remarks argue claim 1 is not directed to a “mathematical concept” or “natural phenomenon” but rather are a new and improved way of assessing a particular type of cancer risk (p. 9).
	The arguments have been fully considered but are not persuasive. The improvement is present in the abstract ideas of the claim and thus, lie in the judicial exception. The abstract ideas do not improve upon the element of determining RNA expression levels of a set of at least 4 of the following 8 genes using a PCR-based method. Furthermore, it is unclear what the exact improvement is. The determining step, as described in the specification, encompasses known PCR-based assays. There is no indication that the results of the present analysis differentially assess risk as compared to the known PCR-based assays and EP scores of the prior art.

	The Remarks argue the claims are meaningfully limited to particular samples from particular subjects and a particular type of analysis and a particular set of markers and particular way of assessing those markers (p. 10). The Remarks argue these elements make the claimed method a practical application of improving prognostic applications for a particular type of breast cancer (p. 10). 
	The arguments have been fully considered but are not persuasive. The examiner finds the claims to set forth above noted judicial exceptions. The judicial exceptions are not integrated into a practical application for the reasons outlined above. The judicial exceptions do not improve patient risk assessment as compared to other methods in the prior that rely on the same set of markers and the do not impact how the step of determining RNA expression levels is carried out. Lastly, while the claim may recite particular elements, these elements are all known and understood in the field as acknowledged by the instant specification.

	The Remarks argue the method is new and improved because it unexpectedly does not rely on normalization and represents an improvement in that it simplifies test kit production and performance of the test (p. 10-11).
	The arguments have been fully considered but are not persuasive. As currently presented, the process is not based on assays and analysis that do not rely on normalization. First, the step of determining RNA expression levels encompasses the determining of expression levels of normalization genes. Based on the inconsistent use of terms in the claims, the combined score is not based on data results that have not been normalized. Thus, while applicant may have uncovered a new way to analyze the data from a known PCR-based method, applicant has not improved upon nor do the claims require a different PCR-based method than that of the prior art. The alleged improvement is not found in all embodiments of the claims and more problematic is the claims are not commensurate in scope with the invention as characterized in the Remarks.

	The Remarks argue Examples 40 and 42 are instructive regarding the conclusion that the present claims are eligible (p. 11-12).
	The Examiner’s analysis is consistent with the guidelines provided in the MPEP and Examples 40 and 42 are not directed to issues related to the biological sciences. It is the Examiner’s position that the judicial exceptions are not integrated into the claim as a whole and do not render the claimed methods a practical application of the judicial exceptions.

	The Remarks argue the elements are not routine and conventional because the methods do not rely upon normalization (p. 12-13).
	The arguments have been fully considered and are not persuasive. The analysis regarding elements being routine and conventional is applied to the additional elements, or in other words, those elements that are not judicial exceptions. The element of not relying on normalization, while not currently excluded by the present claims, is part of the abstract ideas that underly the data analysis and indications of the present claims. The additional elements of the claim are “determining RNA expression levels of a set of at least 4 of the following 8 genes using a PCR-based method in a tumor sample from a breast cancer patient with an estrogen receptor-positive and HER2-negative tumor: UBE2C, BIRC5, DHCR7, STC2, AZGP1, RBBP8, IL6ST and MGP”. The step encompasses known techniques as acknowledged throughout the instant specification.
	The Remarks argue that normalization and reference genes are not required by the assay and this represents an improvement. However, the equation detailed in claim 4 refer to and require “a Ct value for a reference gene or an average of Ct values for two or more reference genes”. If the claim does not rely on reference genes and normalization, it is unclear why claim 4 requires the use of an equation that requires data from a reference gene.
	Amending the claims to exclude collecting any type of RNA expression level for any and all types of reference genes, for example by limiting the determining of RNA expression level to consisting of at least 4 of the 8 recited genes, may aid in overcoming this rejection. Limiting the analysis to data consisting of the RNA expression levels of at least 4 of the 8 recited genes may also be beneficial. It is noted that excluding normalization data and/or excluding determining the expression of reference genes may lead to issues with the equations of claim 4, in particular any equation that relies on Ct values for a reference gene.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The following are new rejections.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 states the non-normalized RNA expression value is derived from a sum of coefficients used for linear combination of the Ct values. The instant specification does not describe a sum of coefficients used for linear combinations of the Ct values as being a “non-normalized RNA expression value”.
The instant specification describes this sum as not being substantially different from zero (para. 61) or that it is not large (para. 62). The instant specification also describes this sum as relatively small and can be neglected as a good approximation (para. 60). Thus, the sum of coefficients appears to be independent of the RNA expression values and not the basis of “non-normalized RNA expression value”.
Furthermore, if such a sum was used to establish a “non-normalized RNA expression value” for each gene, each gene would have the same “non-normalized RNA expression value”, making the method inoperable.

Response to the traversal of the written description rejections
	The Remarks argue the amendments address the previous rejections (p. 13).
	The arguments have been considered and are persuasive. However, claim 22 is rejected for the reasons provided above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, 12-13 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following rejections have been maintained and/or modified in view of the amendments to the claims.
Regarding claim 4, the claim recites a formula that has “r” as a term. The claim defines “r” as being “a Ct value for a reference gene or an average of Ct values for two or more reference genes”. The references to a “reference gene” and “two or more reference genes” lack proper antecedent basis as the claim does not require determining any expression levels for reference genes. Furthermore, the claim is incomplete because equations requiring the term “r” rely on elements that are not required by the claim, i.e. the claim does not require assaying RNA expression levels or Ct values for a reference gene.

The following rejections are new rejections addressing the amendments to the claims.
Regarding claim 1, starting in line 9 the claim recites “is not normalized to a reference gene from the PCR-based method”. The determining step using a PCR-based method does not explicitly require a reference gene that is determined or assayed. It is unclear if the determining step implicitly includes a reference gene in addition to the set of at least 4 of the 8 genes recited in the determining step, in view of the above cited language.
It is unclear if the referenced claim language implicitly requires assaying RNA expression levels for a reference gene but excludes the use of or calculation of a non-normalized RNA expression value based on a “reference gene from the PCR-based method”.
Regarding claim 1, the claim recites “the RNA expression level values” in line 1 of step (b). The recitation lacks proper antecedent basis. It is unclear if the recitation is intended to be referring to “RNA expression levels”, “non-normalized RNA expression values” or a distinct claim element termed “RNA expression level values”. There is no indication in the claim if “the RNA expression level values” are derived from, based on or related to any other element set forth in the claim.
Regarding claim 4, the claim states in the “wherein” clause that a linear coefficient is for “informative gene i”. The claim is incomplete because it does not identify what is considered to be an “informative gene” versus the set of generic “genes” set forth in claim 1.
Regarding claim 6, the claim states “a high combined score”. It is unclear what is or is not encompassed by a “high” combined score. The term is a relative term and is only understood in relation to some other value, such as a threshold or cutoff value.
Regarding claim 22, the claim states “the non-normalized RNA expression value [is] derived from…”. It is unclear if clause is intended to further limit an element of claim 1. If so, the reference to it being “derived from” lacks proper antecedent basis as no step of “deriving” is recited in the claim. Alternatively, it is unclear if the claim is intended to further require an additional active method step of “deriving the non-normalized RNA expression value”.

Response to the traversal of the indefiniteness rejections
	The Remarks argue the amendments address the previous rejections (p. 13).
	The arguments have been fully considered. While some of the previous rejections have been withdrawn in view of the amendments, the claims remain rejected for the reasons provided above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Filipits (Clin Cancer Res. 2011. 17(18):6012-6020).
The following rejections have been modified in view of the amendments to the claims.
Regarding claim 1, Filipits teaches determining RNA expression levels of a group of genes that includes BIRC5, UBE2C, DHCR7, RBBP8, IL6ST, AZGP1, MGP, STC2, CALM2, OAZ1 and RPL37A (p. 6013, EP and EPclin risk scores). The group includes at least 4 genes from the recited group of claim 1. The step and the claim as a whole are not limited to only determining the expression of at least 4 of the 8 recited genes, and as such, encompasses the group of genes analyzed by Filipits.
Filipits teaches using a PCR-based method (p. 6014, RNA extraction and gene expression analysis with quantitative reverse transcriptase PCR) and tumor samples from breast cancers patients that are ER-positive, HER2-negative (p. 6013, EP and EPclin risk scores).
Cycle thresholds are obtained for each of the genes (p. 6013, EP and EPclin risk scores) and are established as “non-normalized RNA expression values for each gene”. 
In addition to teaching the above step, Filipits further teaches combining “RNA expression level values” in the form of delta cycle threshold values to obtain a combined score or EP score OR EPclin score that indicates high or low risk breast cancer patients (Figures 1 and 2).
Filipits teaches the combined score indicates the breast cancer patient is not a high-risk breast cancer patient as compared to a threshold (Figure 1; Figure 2; and po. 6016, left column).
It is noted the claim does not require the “non-normalized RNA expression values for each gene” be combined to obtain a combined score.
Regarding claims 2-3, as noted above, the group of genes includes the genes of the combination of claim 2 and at least one of the combinations of claim 3.
Regarding claim 5, Filipits teaches the samples are from ER-positive, HER2- negative patients that previously received the endocrine therapy tamoxifen (p. 6013, EP and EPclin risk scores).
Regarding claim 6, Filipits teaches the breast cancer patient at high risk is at risk of developing breast cancer recurrence (p. 6013, EP and EPclin risk scores).
Regarding claim 7, as noted above, Filipits teaches determining the RNA expression level of genes, which one would readily recognize as involving the analysis of mRNA.
Regarding claim 9, Filipits teaches the determining the expression level in FFPE tumor blocks (p. 6014, Patients and tumor samples of the validation cohorts).
Regarding claims 12-13, Filipits teaches including nodal status in the combined score (p. 6013, EP and EPclin risk scores). Filipits teaches different numerical values based on the nodal status of the patient (p. 6013, EP and EPclin risk scores).

Claim(s) 1-3, 5-7, 9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Dartmann (WO 2011/120984 A1).
The following rejections have been modified in view of the amendments to the claims.
Regarding claim 1, Dartmann teaches determining the RNA expression level of UBE2C, BIRC5, RACGAP1, DHCR7, STC2, AZGP1, RBBP8, IL6ST and MGP in a tumor sample (p. 12, lines 25-28). The group includes at least 4 genes from the recited group. The step and the claim as a whole are not limited to only determining the expression of at least 4 of the 8 recited genes, and as such, encompasses the group of genes analyzed by Dartmann.
Dartmann teaches using a PCR-based method to determine the gene expression levels (claim 10) and obtains Ct values (e.g. see p. 20). The Ct values are established as non-normalized RNA expression values for each gene that is used to calculate a delta-Ct.
Dartmann also teaches the expression level is an absolute value, which is contrasted with levels that are normalized or relative to another value based on a comparison (p. 6, lines 5-17). An absolute value is based on a reference constant value, e.g. the raw expression value. Put another way, an absolute value is based on a reference constant value of 1 if scaling or 0 if adding or subtracting a signal amount, which does not change the raw expression value or scale the value to an internal standard.
In addition to teaching the above step, Dartmann further teaches combining the RNA expression level values that as noted above are absolute values (p. 12, lines 30-34) or in the form of delta-Ct. One would recognize absolute values are not normalized to a reference gene expression level value determined in the assay based on the description provided in Dartmann.
The claimed step of combining is done for the purpose of obtaining a combined score. There are no limitation the stated purpose places on how the combining is to be performed and thus, encompasses the combining step of Dartmann. It is noted the claim does not require the “non-normalized RNA expression values for each gene” be combined to obtain a combined score.
Dartmann teaches the combined score indicates the breast cancer patient is not a high-risk breast cancer patient based on a threshold value (claim 16).
Regarding claims 2-3, as noted above, the group of genes includes the genes of the combination of claim 2 and at least one of the combinations of claim 3.
Regarding claim 5, Dartmann teaches the patient has previously received endocrine therapy (claim 6).
Regarding claim 6, Dartmann teaches high-risk patients are at risk of recurrence (p. 3).
Regarding claim 7, Dartmann teaches determining the expression levels at the Messenger-RNA expression level (claim 9).
Regarding claim 9, Dartmann teaches the determining the expression level in fresh-frozen tumor samples (claim 10).
Regarding claims 12-13, Dartmann teaches the elements of claims 12-13 in claims 18 and 19 on pages 43 and 44.

Response to the traversal of the 102 rejections
	The Remarks argue Filipits relies on normalization to reference genes and thus, the claimed methods are distinct (p. 14).
The arguments have been fully considered but are not persuasive. Filipits anticipates claim 1 for the reasons provided above and in view of the rejections of claim 1 for being indefinite. The claim does not exclude normalization or the use of reference genes as characterized by the Remarks. It is noted the claim does not require the “non-normalized RNA expression values for each gene” be combined to obtain a combined score.

	The Remarks argue Dartmann teaches normalization in the context of PCR-based methods in all cases (p. 14-15).
The arguments have been fully considered but are not persuasive. Dartmann anticipates claim 1 for the reasons provided above and in view of the rejections of claim 1 for being indefinite. The claim does not exclude normalization or the use of reference genes as characterized by the Remarks. It is noted the claim does not require the “non-normalized RNA expression values for each gene” be combined to obtain a combined score.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as obvious over Filipits (Clin Cancer Res. 2011. 17(18):6012-6020).
It is noted that claim 1 is rejected as being anticipated by Filipits. The claim is also rendered obvious as encompassing the embodiments of claim 4.
Regarding claims 1 and 4, Filipits teaches determining RNA expression levels of a group of genes that includes BIRC5, UBE2C, DHCR7, RBBP8, IL6ST, AZGP1, MGP, STC2, CALM2, OAZ1 and RPL37A (p. 6013, EP and EPclin risk scores). The group includes at least 4 genes from the recited group of claim 1. The step and the claim as a whole are not limited to only determining the expression of at least 4 of the 8 recited genes, and as such, encompasses the group of genes analyzed by Filipits.
Filipits teaches using a PCR-based method (p. 6014, RNA extraction and gene expression analysis with quantitative reverse transcriptase PCR) and tumor samples from breast cancers patients that are ER-positive, HER2-negative (p. 6013, EP and EPclin risk scores).
Cycle thresholds are obtained for each of the genes (p. 6013, EP and EPclin risk scores) and are established as “non-normalized RNA expression values for each gene”. 
In addition to teaching the above step, Filipits further teaches combining “RNA expression level values” in the form of delta cycle threshold values to obtain a combined score or EP score OR EPclin score that indicates high or low risk breast cancer patients (Figures 1 and 2).
Filipits teaches the combined score indicates the breast cancer patient is not a high-risk breast cancer patient as compared to a threshold (Figure 1; Figure 2; and po. 6016, left column).
It is noted the claim does not require the “non-normalized RNA expression values for each gene” be combined to obtain a combined score.
While Filipits does not specifically teach the formulas of claim 4, it is noted that the formulas represent a linear combination of the gene expression levels. Thus, the formulas are an obvious variant of the calculation taught by Filipits. 

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as obvious over Dartmann (WO 2011/120984 A1).
Regarding claim 1, Dartmann teaches determining the RNA expression level of UBE2C, BIRC5, RACGAP1, DHCR7, STC2, AZGP1, RBBP8, IL6ST and MGP in a tumor sample (p. 12, lines 25-28). The group includes at least 4 genes from the recited group. The step and the claim as a whole are not limited to only determining the expression of at least 4 of the 8 recited genes, and as such, encompasses the group of genes analyzed by Dartmann.
Dartmann teaches using a PCR-based method to determine the gene expression levels (claim 10) and obtains Ct values (e.g. see p. 20). The Ct values are established as non-normalized RNA expression values for each gene that is used to calculate a delta-Ct.
Dartmann also teaches the expression level is an absolute value, which is contrasted with levels that are normalized or relative to another value based on a comparison (p. 6, lines 5-17). An absolute value is based on a reference constant value, e.g. the raw expression value. Put another way, an absolute value is based on a reference constant value of 1 if scaling or 0 if adding or subtracting a signal amount, which does not change the raw expression value or scale the value to an internal standard.
In addition to teaching the above step, Dartmann further teaches combining the RNA expression level values that as noted above are absolute values (p. 12, lines 30-34) or in the form of delta-Ct. One would recognize absolute values are not normalized to a reference gene expression level value determined in the assay based on the description provided in Dartmann.
The claimed step of combining is done for the purpose of obtaining a combined score. There are no limitation the stated purpose places on how the combining is to be performed and thus, encompasses the combining step of Dartmann. It is noted the claim does not require the “non-normalized RNA expression values for each gene” be combined to obtain a combined score.

Dartmann teaches the combined score indicates the breast cancer patient is not a high-risk breast cancer patient based on a threshold value (claim 16).
While Dartmann does not specifically teach the formulas of claim 4, it is noted that the formulas represent a linear combination of the gene expression levels. Thus, the formulas are an obvious variant of the calculation taught by Dartmann.

Response to the traversal of the rejections over Filipits and Dartmann
The Remarks argue Filipits and Dartmann rely upon the combining of normalized Ct values and thus do not render obvious the present claims (p. 15-16).
The arguments have been fully considered and are not persuasive. The claims do not require combining “non-normalized RNA expression values”, but rather “RNA expression level values”. There is no indication that “RNA expression level values” do not include normalized expression values or Ct values. The obtained Ct values of Filipits and Dartmann are encompassed by a “non-normalized RNA expression value” which is then processed and analyzed to obtain a combined score representing combined RNA expression level values. The methods as claimed are not commensurate in scope to those characterized by the Remarks.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634